Citation Nr: 0206247	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  94-31 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound, right leg, with fractured tibia, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for partial amputation 
of the right index finger, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for shell fragment 
wound of the right hand, with contractures, currently rated 
as 10 percent disabling.

4.  Entitlement to an increased rating for shell fragment 
wound of the left leg and thigh, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1933 to October 
1948.

This case initially came before the Board of Veterans' 
Appeals (Board) from a December 1993 rating decision, in 
which the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) confirmed and continued a 
30 percent rating for right leg shell fragment wound, 10 
percent ratings for right index finger partial amputation and 
shell fragment wound of the right hand with contractures, and 
a noncompensable evaluation for left leg and thigh shell 
fragment wound. 

In June 1998, the Board remanded this case in order to 
accomplish further development of the evidence.  In July 
2000, the Board denied the veteran's claims for increased 
ratings for right leg shell fragment wound, right index 
finger partial amputation and right hand shell fragment wound 
with contractures; it granted a 10 percent rating for the 
left leg and thigh shell fragment wound.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) which, by means of an Order 
issued in April 2001 and pursuant to a motion by VA, 

vacated the Board's decision (other than that portion of the 
decision wherein a 10 percent rating was awarded for the left 
leg and thigh shell fragment wound) and remanded the case to 
the Board.  

In July 2000, the RO determined that July 30, 1993, the date 
of receipt of the veteran's claim for increased ratings, was 
the appropriate effective date for the award of the 10 
percent rating for the left leg and thigh shell fragment 
wound.

During the pendency of this case, the veteran has raised 
claims pertaining to tinnitus and right thumb disorders.  
These matters have not been developed for appellate 
consideration, and are referred to the RO for action as 
appropriate.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been obtained, and the case is ready 
for appellate review.

2.  The veteran's right leg shell fragment wound with 
fractured tibia does not result in more than severe 
disability to Muscle Group XII.

3.  The veteran's right leg shell fragment wound with 
fractured tibia does not result in a disability that is 
either analogous to or which approximates ankylosis of the 
ankle, loss of use of the foot, or amputation.

4.  The veteran's right leg shell fragment wound with 
fractured tibia does not involve scars that ulcerate, that 
are tender and painful, or which otherwise impair right leg 
function.

5.  Partial amputation of the veteran's right index finger is 
through the middle phalanx of that finger, and does not 
involve amputation or ankylosis of other fingers, or scars 
that ulcerate, that are tender and painful, or which 
otherwise impair right index finger function.

.
6.  The veteran's right hand shell fragment wound with 
contractures is manifested by some wasting of the right 
thenar musculature and the interphalangeal musculature 
between the thumb and index finger, with weakness of grip.  
Limitation of motion, or ankylosis of the thumb or fingers, 
is not shown, nor does the wound involve scars that ulcerate, 
that are tender and painful, or which otherwise impair right 
hand function.

7.  The veteran's left leg and thigh shell fragment wound is 
manifested primarily by a moderate wound to Muscle Group XIV.  
The wound does not more nearly approximate a moderately 
severe muscle injury or involve scars that ulcerate, that are 
tender and painful, or which otherwise impair left leg 
function.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
shell fragment wound, right leg, with fractured tibia, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.7, 4.20, 4.55, 4.56, 4.71a, 4.73a, 4.118, Diagnostic 
Codes 5312, 7803, 7804, 7805 (2001).

2.  The criteria for a rating greater than 10 percent for 
partial amputation of the right index finger are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 
4.71a, 4.118, Diagnostic Codes 5153, 7803, 7804, 7805 (2001).

3.  The criteria for a rating greater than 10 percent for 
shell fragment wound of the right hand, with contractures, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.7, 4.71a, 4.73, Diagnostic Code 5309 (2001).

4.  The criteria for a rating greater than 10 percent for 
shell fragment wound of the left leg and thigh are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 
4.56, 4.71a, 4.118, Diagnostic Codes 5314, 7803, 7804, 7805 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Rating for Shell Fragment Wound, Right Leg, 
with Fractured Tibia

The veteran's service medical records reveal that he was 
wounded by an exploding shell in April 1945, and that a shell 
fragment caused a compound comminuted fracture in the distal 
third of the right tibia.  Service connection for a shell 
fragment wound of the right leg, with a fractured tibia, was 
granted by the RO in February 1949, with a 10 percent rating 
assigned pursuant to Diagnostic Code 5312 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  In 
February 1959, the RO found that the 10 percent rating 
assigned for that disability in February 1949 was clearly and 
unmistakably erroneous, and that a 30 percent rating, 
effective from the date that service connection became 
effective, was appropriate.  The 30 percent rating has been 
in effect since that date.

Diagnostic Code 5312 is applicable for damage to the anterior 
muscles of the leg, Muscle Group XII.  A severe muscle injury 
contemplates extensive muscle damage and a shattering bone 
fracture.  38 C.F.R. § 4.56 (2001).  The 30 percent rating 
currently in effect contemplates such severe muscle injury, 
and is the highest rating that can be assigned under these 
diagnostic criteria.

The Board has considered the possibility of assigning a 
higher rating under other diagnostic criteria.  If the 
posterior and lateral crural muscles (Muscle Group XI) were 
involved, the rating for severe injury thereto would likewise 
be 30 percent.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2001).  It must also be noted that the regulations 
pertaining to the combining of muscle injuries acting on a 
single unankylosed joint stipulate that the combined rating 
must be lower than the rating for unfavorable ankylosis of 
the joint.  38 C.F.R. § 4.55(d) (2001).  The maximum rating 
for ankylosis of the ankle is 40 percent; since the combined 
rating would, 

under these provisions, have to be less, 30 percent would be 
the maximum combined rating if both Muscle Groups XI and XII 
were involved.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

It must also be noted that, during the pendency of this 
claim, there was a revision in the principles of combined 
ratings under 38 C.F.R. § 4.55.  62 Fed. Reg. 30235 (June 3, 
1997).  Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial process 
has been concluded, the version more favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary so 
acted.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
this case, however, the result is the same under both the old 
and the revised versions.  Cf. 38 C.F.R. § 4.55(b) (1996).

A 40 percent rating could be assigned for ankylosis of the 
ankle, in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 percent with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001).  A 40 percent rating 
can also be assigned for loss of use of the foot, or for 
amputation.  38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5165 
(2001).  However, neither the veteran's November 1994 
testimony, nor any other evidence, describes a level of 
disability that would be analogous to, or approximate, any 
applicable criteria for a 40 percent rating.  38 C.F.R. 
§§ 4.7, 4.20 (2001).  The medical reports indicate that the 
veteran has substantial foot and ankle function; the report 
of the most recent clinical evaluation, which was the VA 
examination conducted in September 1999, notes that he 
ambulated with a reciprocal heel-toe gait, and that there was 
no antalgic component.

Finally, additional compensation may be awarded for the 
veteran's right leg scars, over and above the 30 percent 
rating currently assigned for his right leg disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  His scars, 
however, have been repeatedly described as well healed, and 
the evidence does not show that they either ulcerate 
(38 C.F.R. § 4.118, Diagnostic Code 7803) or that they result 
in any right leg impairment (38 C.F.R. § 4.118, Diagnostic 
Code 7805).  Moreover, while 

examiners and the veteran have noted the presence of right 
leg pain, such pain has not been attributed, by either the 
veteran or examiners, to those scars.  (38 C.F.R. § 4.118, 
Diagnostic Code 7804).

II.  An Increased Rating for Partial Amputation of the Right 
Index Finger

The veteran's service medical records show that the April 
1945 wounds he incurred included traumatic amputation of the 
terminal phalanx of his right index finger.  Surgeons excised 
devitalized tissues and remaining loosened fragments of the 
distal phalanx, and digital vessels were ligated.  X-rays 
dated in July 1945 showed amputation of the right second 
finger through the distal end of the shaft of the middle 
phalanx.  The end of the shaft was rough, with several small 
fragments in the soft tissues at the end of the stump.  The 
soft tissues at the end of the bone were thin.  Service 
connection for this disability was granted by the RO in 
February 1949; the 10 percent rating that was assigned at 
that time has been in effect since October 1948.

Amputation of the index finger of the major extremity through 
the middle phalanx or at the distal joint is rated as 10 
percent disabling.  Amputation without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto, is 
rated as 20 percent disabling.  Amputation with metacarpal 
resection (with loss of more than one-half of the bone) is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5153 (2001).

The report of a November 1994 VA examination indicates that 
there had been an amputation of the right index finger with 
only the proximal end of the proximal phalanx remaining.  The 
stump was well healed, and the veteran was able to abduct and 
adduct the digits of the right hand in a fairly normal 
manner.  The report included photographs, some appearing to 
show amputation through the middle phalanx of the right index 
finger.

The reports of other medical examinations, conducted both 
prior to, and subsequent to, November 1994 clearly 
demonstrate that the right index finger had been 

amputated through the middle phalanx.  In addition to the 
July 1945 X-rays cited above, X-rays and examination reports 
dated in 1949, 1958, and 1992 indicate a middle phalanx 
amputation.  In addition, the report of the most recent 
clinical evaluation of the veteran's right index finger, 
which was that conducted by VA in September 1999, shows that 
the examining physician confirmed the partial amputation of 
the right index finger through the mid-portion of the middle 
phalanx.  There was tenderness in the tip, but no skin 
breakdown.  There was no elevation or depression of the scar.  
On X-ray, the middle phalanx was shown to be approximately 2 
centimeters in length; there were no degenerative changes in 
the index finger.  The diagnosis was post-traumatic 
amputation through the middle phalanx of the right index 
finger.

While the November 1994 examination report indicates that the 
amputation was through the proximal phalanx of the right 
index finger, it must be reiterated that such findings are 
not reflected by the other medical evidence, which shows that 
the amputation was through the middle phalanx.  The Board 
therefore must conclude that the amputation at issue was in 
fact through the middle phalanx.  Inasmuch as the amputation 
was not at the proximal interphalangeal joint or proximal 
thereto, a 20 percent rating cannot be assigned.  In 
addition, there is no evidence of metacarpal resection (more 
than one-half the bone lost) that could be rated as 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5153 
(2001).  Service connection has not been established for 
disability of the thumb or other fingers, and the veteran's 
disability cannot be rated as a multiple finger amputation or 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5127 through 
5151, 5216 through 5219, and 5220 through 5223 (2001).

The Board notes that the veteran's right index finger 
disability was rated by the RO, in May 1949, under Diagnostic 
Code 5223.  Although that diagnostic criteria includes the 
thumb (rating for favorable ankylosis) the service-connected 
disability, as characterized at that time, did not include 
the thumb:  "Amputation, traumatic, distal phalanx, right 
index finger with 25% loss of, extension of middle joint 
right index finger and linear scar on flexor surface 
remaining part of index finger and 

atrophy of web right hand."  In February 1959, the RO found 
that rating this disability under Diagnostic Code 5223 was 
clearly and unmistakably erroneous, and assigned separate 
ratings for disabilities characterized as amputation of the 
distal phalanx of the right index finger, rated under 
Diagnostic Code 5153, and as scar, shell fragment wound, 
right hand, with contracture, rated under Diagnostic Code 
5309.  In the absence of involvement of the thumb or other 
fingers, as this disability has been characterized for rating 
purposes, the Board finds no basis for an increased rating.

With regard to the veteran's right index finger scar, the 
Board notes that this scar has been described, on the 
September 1999 VA examination report, as well healed and 
without skin breakdown.  This report also shows that this 
scar was neither elevated nor depressed, and does not 
indicate that it in any way impaired right index finger 
function.  A separate, compensable rating for this scar under 
38 C.F.R. § 4.118, Diagnostic Codes 7803 through 7805, is not 
warranted.

III.  An Increased Rating for Shell Fragment Wound of the 
Right Hand, 
with Contractures

The veteran's service medical records show that the injuries 
that he incurred in April 1945 included a severe lacerating 
wound of the right hand, on the dorsal surface, between the 
first and second metacarpals.  In February 1959, service 
connection was granted for scar, shell fragment wound of the 
right hand, with contracture.  A 10 percent rating was 
assigned pursuant to Diagnostic Code 5309, effective as of 
October 1948.  The criteria set forth in Diagnostic Code 5309 
are for application for impairment of Muscle Group IX, which 
includes the intrinsic muscles of the hand.  Disability of 
Muscle Group IX is rated on limitation of motion, with a 
minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic 
Code 5309 (2001).  

That 10 percent rating is currently in effect.  It is noted 
that limitation of motion of the right hand does not include 
the right index finger, inasmuch as the injury to that 

finger is currently compensated as a separate service-
connected disorder; see 38 C.F.R. § 4.14 (2001).  A higher 
rating would require involvement of the thumb or another 
finger.  Moreover, the affected digit must have limitation of 
motion that would qualify as either favorable or unfavorable 
ankylosis.  Limitation of motion of less than one inch (2.5 
centimeters) in either direction is not considered disabling.  
38 C.F.R. § 4.71a, Notes (a) following Diagnostic Code 5223 
(2001).  

The report of the most recent VA examination of the veteran's 
right hand, which was conducted in September 1999, indicates 
that there was tenderness at the metacarpophalangeal joint of 
the thumb, with mild swelling.  There were no cutaneous 
lesions or erythema.  X-rays showed degenerative changes at 
the metacarpophalangeal joint of the thumb, as well as 
osteophytosis and subluxation.  

The report of an earlier VA examination, conducted in 
November 1994, shows that there was some wasting of the right 
thenar musculature and the interphalangeal musculature 
between the thumb and index finger.  The veteran was able to 
abduct and adduct the digits of the right hand in a fairly 
normal manner.  He had a good range of flexion but right hand 
grip was weaker than the left.  The right wrist had radial 
deviation of 0 (zero) degrees and ulnar deviation of 12 
degrees.  There was slight hypesthesia to pin prick at the 
level of the right thumb and index finger.  There was 
deformity of the right thumb, which the examiner did not 
attribute to the veteran's service-connected wounds; it is 
noted that service connection has not been established for 
the right thumb.  The diagnosis was status, shell fragment 
wound to the right hand, with functional residuals as noted 
and persisting subjective complaints.  

In November 1994, the veteran testified that he experienced 
cramps in his hand and difficulty with tasks that required 
excessive use of the hand.

This evidence does not demonstrate that the criteria for a 
higher rating are met.  Even if the Board was to assume, for 
the purpose of this discussion only, that the veteran's right 
thumb was affected by his service-connected wounds, it must 
be 

noted that the evidence does not show a limitation of motion 
that is ratable as either favorable or unfavorable ankylosis.  
Further, the evidence does not show any other limitation of 
motion that would support a higher rating for the injury to 
the right hand muscles; it must be reiterated that VA 
examination revealed that he was able to abduct and adduct 
the digits of the right hand in a fairly normal manner, and 
that he had a good range of right hand flexion.  While 
functional impairment was acknowledged on examination and at 
his hearing, the Board finds that the degree of any such 
impairment is sufficiently contemplated by the rating 
currently assigned.  The Board accordingly concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.

IV.  An Increased Rating for Shell Fragment Wound of the Left 
Leg and Thigh

The veteran's service medical records show that he sustained 
shell fragment wounds to the anterior aspect of the left leg 
and thigh at the time of his April 1945 combat injury.  These 
records indicate that the wounds were debrided, and that they 
were subsequently described as healed.

VA X-rays in December 1958 revealed a single metallic foreign 
body in the anterior-lateral side of the left thigh, embedded 
in the musculature about halfway between the skin surface and 
the shaft of the bone and approximately halfway between the 
knee and the hip.  Physical examination revealed 3 or 4 small 
superficial scars in the lower and upper thirds of the left 
thigh.  The scars were barely visible, with the largest 
measuring approximately 2 centimeters.  There was no loss of 
underlying tissue, and the scars were non-tender.  There was 
good range of motion in the ankle, knee and thigh, while knee 
and ankle jerks were equal and active.  No sensory changes 
were noted.  The report indicates a diagnosis of residuals of 
shrapnel wounds, left thigh, mild.

The report of a November 1994 VA examination of the left 
thigh notes the presence of a 3-centimeter scar transversely 
oriented, and a pale scar situated 7 centimeters 

inferior to the groin crease.  Palpation of the scar elicited 
no discomfort.  There were no subcutaneous masses at the 
level of the scar, although there was a palpable foreign body 
on the distal end of the pretibial area.  The report 
indicates a diagnosis of status, old shrapnel wound to the 
anterior aspect of the left thigh, with well-healed scar but 
with no functional residuals.

At a November 1994 personal hearing, the veteran testified 
that his left thigh was occasionally symptomatic.

The report of a September 1999 VA examination shows that the 
veteran described occasional episodes of aching and 
throbbing.  A 2 centimeter healed skin laceration over the 
anterior aspect of the proximal left thigh area was noted.  
Quadriceps mechanism appeared to be intact, and there was no 
discomfort on knee motion.  Sensation was intact on the 
anterior aspect of the left thigh.  The muscles had normal 
strength, with no herniation; the examiner noted that the 
injured muscle would be the proximal quadriceps.  The report 
indicates a diagnosis of shrapnel wound, proximal left thigh, 
by history.

The severity of an injury to the thigh muscle (Muscle Group 
XIV) is ascertained by the application of the rating criteria 
set forth at Diagnostic Code 5314 of the Schedule.  Under 
those criteria, the 10 percent rating that is currently in 
effect contemplates moderate disability.  An increased rating 
(30 percent) is appropriate if there is moderately severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2001).

During the pendency of this appeal, the standards under which 
muscle injuries are rated were amended.  Prior to July 3, 
1997, moderate muscle disability contemplated, in part, 
through and through or deep penetrating wounds of relatively 
short track by a single bullet or by a small shell or 
shrapnel fragment, with objective findings to include 
entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate a relatively short 
missile track through muscle tissue, signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, 

and definite weakness or fatigue in comparative tests.  
Moderately severe muscle disability contemplated, prior to 
July 3, 1997, a through and through or deep penetrating wound 
by a high velocity missile of small size or by a large 
missile of low velocity, with debridement, prolonged 
infection, or sloughing of soft parts, and intramuscular 
cicatrization, with objective findings to include entrance 
and (if present) exit scars relatively large and so situated 
as to indicate the track of the missile through important 
muscle groups, indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles as compared with 
the sound side, and tests of strength and endurance of the 
muscle groups involved (as compared with the sound side) 
giving positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(b) and (c) (1996).

As of July 3, 1997, moderate muscle injury contemplates 
injury like that required for moderate impairment prior to 
that date, with objective findings to include entrance and 
(if present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue, with some loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, with loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moderately severe muscle 
injury contemplates, as of July 3, 1997, injury like that 
required for moderately severe impairment prior to that date, 
with objective findings to include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups, with indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and with tests of 
strength and endurance demonstrating, when compared to the 
sound side, positive evidence of impairment.  38 C.F.R. 
§ 4.56 (2001).  62 Fed. Reg. 30235 (June 3, 1997).

As noted above, the regulations that pertain to muscle 
injuries were amended as of July 3, 1997, while this claim 
was pending.  Where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress has provided otherwise or 
has permitted the VA Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  


In this case, both the old and new versions of 38 C.F.R. 
§ 4.56 stipulate that a disability that includes a metallic 
fragment that is retained in muscle tissue is at least 
moderate in nature.  The evidence, however, does not 
demonstrate that the veteran's left leg disability is greater 
than moderate in severity under either the old or new 
criteria; neither is more favorable to him.  The report of 
the September 1999 VA examination, to reiterate, while noting 
complaints by the veteran of occasional episodes of aching 
and throbbing, also shows that the quadriceps mechanism 
appeared to be intact, that there was no knee motion 
discomfort, that sensation was intact on the anterior aspect 
of the left thigh, and that the muscles had normal strength 
without herniation.  There was no indication that there was 
loss of deep fascia or muscle substance, or that there was 
loss of strength and endurance of the muscle, when compared 
to the side sound, as is required under both the new and 
former rating standards.  Inasmuch as the medical evidence 
does not demonstrate that shell fragment wounds of the left 
leg and thigh are moderately severe in nature, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an increased rating for that 
disability.

In regard to the veteran's left leg scars, it is noted that 
these scars have been repeatedly described by examining 
physicians as well healed.  The evidence does not demonstrate 
that these scars are painful, ulcerated, or are otherwise 
productive of left lower extremity impairment.  The Board 
concludes that the preponderance of the evidence is against 
the award of a compensable evaluation for these scars.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

V.  Duty to Assist

Finally, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. (West 
Supp. 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an 

enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim, 
by means of a Statement of the Case and subsequent 
Supplemental Statements of the Case.  In addition, the July 
2000 Board decision that was the subject of Court review 
discussed all pertinent laws, regulations, and judicial 
decisions.  Neither the veteran nor his representative, 
however, has indicated the existence of any pertinent 
evidence that has not already been obtained or requested.  
The RO has made all reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.  The Board accordingly concludes that the RO 
has either complied with, or gone beyond, these provisions.  
In particular, the Board notes that, pursuant to the Court's 
remand of this case, the Board advised the veteran and his 
representative, by means of a letter dated in August 2001, 
that additional evidence could be submitted in support of his 
claim; no such evidence was thereafter received, nor did 
either the veteran or his representative indicate that any 
such evidence was available.

The Board therefore finds that the RO has complied with both 
the duty to assist and the duty to notify provisions of the 
VCAA, implementing regulations, and internal VA guidance, and 
that, in light of all of these considerations, it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384.



ORDER

An increased rating for shell fragment wound, right leg, with 
fractured tibia, is denied.  An increased rating for partial 
amputation of the right index finger is denied.  An increased 
rating for shell fragment wound of the right hand, with 
contractures, is denied.  An increased rating for shell 
fragment wound of the left leg and thigh, is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

